Citation Nr: 0012802	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  99-03 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
total left knee arthroplasty with revision, currently 
evaluated as 40 percent disabling.

2.  Entitlement to service connection for chronic synovitis 
of the right knee secondary to residuals of a total left knee 
arthroplasty with revision.

3.  Entitlement to service connection for a chronic low back 
disorder secondary to residuals of a total left knee 
arthroplasty with revision.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to September 
1976.

A review of the record shows that the veteran's status post 
residuals of a total left knee arthroplasty had been 
continuously rated as 40 percent disabling under DC 5055-5262 
from October 1, 1991.

This current matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which assigned a temporary total 
evaluation from July 11, 1997 based on surgical revision 
necessitating convalescence.  The evaluation was increased 
schedularly to 100 percent from September 1, 1997 following 
prosthetic replacement of the knee joint and then reduced the 
rating to 30 percent from September 1, 1998.  The rating 
decision also denied entitlement to secondary service 
connection for chronic synovitis of the right knee and a low 
back disorder.

Generally, a claim stemming from a rating reduction action is 
a claim for restoration of the prior rating, not a claim for 
an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 
(1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
The Board notes, however, that the veteran has sought both 
restoration of her 
pre-surgical 40 percent evaluation and an increased 
disability rating.  Indeed, both of these issues were 
essentially embraced in the veteran's notice of disagreement 
and the RO's statement of the case.

By supplemental statement of the case (SSOC) issued in 
September 1999, following VA examination of the veteran, the 
RO restored a 40 percent disability rating from September 1, 
1998.  As this decision constitutes a complete grant of the 
veteran's restoration claim, the Board finds that the issue 
is moot and, therefore, is no longer in appellate status.

Although the veteran's substantive appeal was not received 
until February 1999, the Board finds that it was timely 
submitted.

VA's Office of General Counsel has determined that if a 
claimant has not yet perfected an appeal and VA issues an 
SSOC in response to evidence received within the one-year 
period following the mailing date of notification of the 
determination being appealed, the claimant must be afforded 
at least 60 days from the mailing date of the SSOC to respond 
and perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  To the extent 
that 38 C.F.R. § 20.304 purports to provide otherwise, it is 
invalid and requires amendment.  See VAOPGCPREC 9-97 (1997).  
The Board is bound by the General Counsel's interpretation of 
the regulation.  38 U.S.C.A. § 7104(c) (West 1991).

A review of the record reveals that the veteran was informed 
of the determinations at issue by VA letter dated, November 
17, 1997.  She filed a timely notice of disagreement, and was 
issued a statement of the case on November 12, 1998.  Later 
that month, however, the RO received a copy of the veteran's 
VA orthopedic examination report dated November 4, 1998.  
Insofar as VA has constructive notice of documents in its 
possession, the veteran was issued a SSOC on December 28, 
1998.  See Bell v. Derwinski, 2 Vet. App. 611 (1992)

Applying the General Counsel's precedential opinion to the 
instant case, the veteran had until February 28, 1999 within 
which to perfect her appeal.  The RO received her substantive 
appeal on February 17, 1999.


FINDINGS OF FACT

1.  The veteran's residuals of a total left knee arthroplasty 
with revision are primarily manifested by continued pain and 
swelling with instability in lateral movements, limitation of 
flexion to 87 degrees and limitation of extension to 
7 degrees.  She used a hinged brace; however, x-ray 
examination revealed no loosening or subluxation seen.

2.  A nexus between the veteran's synovitis of the right knee 
and service-connected left knee disorder has been established 
by competent medical evidence.

3.  A nexus between the veteran's low back disorder and 
service-connected left knee disorder has not been established 
by competent medical evidence.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 40 percent for residuals of a total left knee arthroplasty 
with revision are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5261, 
5262 (1999).

2.  Service connection for synovitis of the right knee 
secondary to 
service-connected total left knee arthroplasty with revision 
is warranted.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.310 (1999).

3.  The claim for service connection for chronic low back 
disorder secondary to service-connected total left knee 
arthroplasty with revision is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A longitudinal review of the record reveals that the RO 
denied service connection for rotary scoliosis of the lumbar 
spine, as a constitutional or developmental abnormality, in a 
March 1977 rating decision.

Treatment records developed by The Hughston Orthopaedic 
Clinic and Hughston Sports Medicine Hospital between 1990 and 
1997 show treatment on occasion for the veteran's bilateral 
knee disorders.  In August 1990, she underwent a revision of 
her left total knee arthroplasty.  However, the veteran 
continued to complain of pain and a feeling of 
looseness/instability.  A May 1992 follow-up examination 
report shows that the veteran reported that her left knee was 
doing quite well, except for stiffness in the morning and 
pain after ambulating for one hour.  However, examination of 
the right knee at that time revealed plica syndrome.  She was 
placed on an exercise program and given anti-inflammatory 
medications but did not respond well.  The pain intensified 
and the veteran underwent an arthroscopic partial synovectomy 
of the right knee in August 1994.  She thereafter continued 
having pain of the right knee, and was treated for a rupture 
of the synovial plica in October 1994.  In January 1995, she 
underwent a complete arthroscopic synovectomy of the right 
knee.

The veteran thereafter underwent fusion of the lumbar 
vertebra at L2-3 in February 1996 and further back surgery in 
February 1997 to remove the hardware.

A May 1997 treatment record shows that the veteran was seen 
with complaints of bilateral knee pain.  She reported that 
she had recently had back surgery, and that the combination 
of her knee and lower back surgery exacerbated her symptoms 
to the point were she was having difficulty working.  X-rays 
examination of the right knee was essentially normal.  
However, physical examination of the left knee revealed 
increased valgus and varus laxity.  The veteran thereafter 
underwent a left total knee revision in July 1997.

In November 1998, the veteran was afforded VA orthopedic 
examination of her service-connected left knee.  She stated, 
in pertinent part, that her left knee was still unstable both 
laterally and in the anterior/posterior direction.  However, 
she felt much better than she did before her July 1997 
surgery.  She indicated that she still used a hinged brace.  
Nevertheless, she suffered from pain and had swelling daily.  
The pain disturbed her sleep, and was noted to be worse with 
standing or walking.  She also had some falls on account of 
her left knee, as well as difficulty stooping and kneeling.  
On physical examination, the veteran presented with a limp 
favoring the left lower extremity and used a hinge brace on 
the left lower extremity.  There was no evidence of any 
definite swelling; however, there was a trace of pretibial 
swelling in the upper and mid portions of the left leg.  
There was no significant tenderness.  She had a long anterior 
longitudinal scar over the left knee, measuring 23-
centimeters.  The scar was not tender, and was approximately 
1.5 to 2 centimeters in width.  It may have been slightly 
depressed.  There was, however, instability in the lateral 
movement, more particularly on valgus movement, as well as 
slight anterior/posterior instability.  Extension of the left 
knee was limited to 7 degrees, with flexion limited to 87 
degrees.  X-rays of the left knee revealed the total knee 
replacement.  No loosening of subluxation was noted.  The 
diagnoses were status post left total knee arthroplasty and 
history of remote injury to the left knee.

In support of her claim, the veteran also submitted copies of 
statements from two of her doctors at The Hughston 
Orthopaedic Clinic.  A May 1995 doctor's statement indicated, 
in pertinent part, that the veteran, during a period of time, 
had extreme overload and had to use her right knee for a long 
period of time because of the excessive strain and residual 
disability from her left leg.  Her right knee had gradually 
gotten worse.  She ended up having several surgeries on this 
knee and was recovering from this.  It was noted that the 
rate limiting step, as far as improving her right knee, 
includes part of the residual disability from the left knee.  
So, there is in fact a relationship between the two.  It was 
felt that the amount of disability she is having with her 
right knee as well as the time frame of its recovery has been 
extended considerably by the residual problems related to her 
service connected disability of her left knee.  A January 
1999 doctor's statement noted, in pertinent part, that in all 
probability the veteran's right knee arthritic problem is 
being exacerbated by the problems with the left knee.  The 
doctor could not say it is the actual cause.  Nevertheless, 
he thought that there is a relationship between the two and 
the problems on the right are related to those on the left.

Analyses

I.  Increased Rating

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  An allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed to their full 
extent and that the VA has met its duty to assist.  White v. 
Derwinski, 1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 
Vet. App. 419 (1991).

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155 (West 
1991).  Consideration is given to the potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4, whether 
or not they are raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In addition, 
the entire history of the veteran's disability is also 
considered.  Consideration must be given to the ability of 
the veteran to function under the ordinary conditions of 
daily life.  38 C.F.R. § 4.10 (1999).  This evaluation 
includes functional disability due to pain under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1999).  See also 
DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  If 
there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (1999).

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Prosthetic replacement of knee joint will be rated as 100 
percent disabling for 1 year following implantation of 
prosthesis.  Thereafter, a 60 percent rating will be assigned 
if there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  If there are 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability will be rated by analogy to 
diagnostic codes 5256, 5261, or 5262.  The minimum rating 
will be 30 percent.  38 C.F.R. § 4.71a, Code 5055 (1999).

Ankylosis of the knee in an extremely unfavorable position, 
in flexion at an angle of 45 degrees or more, will be rated 
as 60 percent disabling.  Ankylosis of the knee in flexion 
between 20 degrees and 45 degrees will be rated as 50 percent 
disabling.  Ankylosis of the knee in flexion between 10 
degrees and 20 degrees will be rated as 40 percent disabling.  
Ankylosis of the knee at a favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees will be 
rated as 30 percent disabling.  38 C.F.R. Part 4, Diagnostic 
Code 5256 (1999).

Limitation in the ability to straighten or extend the leg 
will be rated as noncompensable where extension is limited to 
5 degrees; 10 percent disabling where extension is limited to 
10 degrees; 20 percent disabling where extension is limited 
to 15 degrees; 30 percent disabling where extension is 
limited to 20 degrees; 40 percent disabling where extension 
is limited to 30 degrees; and 50 percent disabling where 
extension is limited to 45 degrees.  38 C.F.R. Part 4, 
Diagnostic Code 5261 (1999).

Impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. Part 
4, Diagnostic Code 5262 (1999).

Full range of motion of the knee is from 0 to 140 degrees.  
See 38 C.F.R. § 4.71a Plate II (1999).

As noted above, the RO has restored the veteran's pre-
surgical evaluation of 40 percent under Diagnostic Code 5055-
5262, which is the maximum rating allowable under this 
diagnostic code.  A higher evaluation would require chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity (38 C.F.R. Part 4, Code 5055); 
ankylosis of the knee in flexion between 20 degrees and 45 
degrees (38 C.F.R. Part 4, Code 5256); or limitation of 
extension to 45 degrees.  Such has not been demonstrated in 
the instant case.  While the veteran gave a history of 
chronic pain and swelling of the left knee, she indicated 
that she was better than she was prior to her last surgery.  
Although the veteran still wears a hinged brace on the left 
lower extremity, the November 1998 VA examiner was unable to 
detect any definite swelling or significant tenderness of the 
knee.  Extension of the left knee was achieved to 7 degrees, 
with flexion to 87 degrees.  There was also no evidence that 
the veteran's knee is ankylosed.

The veteran's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 40 percent disability evaluation.  Consequently, the 
diagnostic codes and general rating criteria (38 C.F.R. §§ 
4.40, 4.45) pertaining to pain and additional functional 
limitation imposed during flare-ups have already been 
accounted for in the assignment of the current rating.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); cf. DeLuca, supra.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board 
finds that the 40 percent rating currently assigned for the 
veteran's left knee disability adequately compensates her for 
the level of her complaints of pain.

It should also be emphasized that the diagnoses and clinical 
findings rendered on the recent 1998 VA examination are 
consistent with the veteran's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record.  The veteran is not shown 
to be qualified to render a medical diagnosis or opinion.  
Hence, her views as to the etiology of her pain complaints 
and/or the extent of functional impairment in her left knee 
are specifically outweighed by the medical evidence of record 
cited above.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

II.  Service Connection

The threshold question which must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. App. 279 
(1997).  The duty to assist under 38 U.S.C.A. § 5107(a) 
(1998) is triggered only after a well-grounded claim is 
submitted.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  For a service-connected claim to be 
well grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343- 
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Thus, pursuant to 38 C.F.R. § 
3.310(a) (1999), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected disorder, such veteran shall be compensated 
for the degree of disability existing due to the aggravation.

The Board notes that the veteran has not claimed entitlement 
to service connection for synovitis of the right knee and 
chronic low back disorder on a direct service connection 
basis; rather, she asserts that these disabilities are 
proximately due to or aggravated by her service-connected 
total left knee arthroplasty with revision.  Therefore, she 
believes that she is entitled to the benefits sought.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1999); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

a. Secondary Service Connection for Synovitis of the Right 
Knee

After a contemporaneous review of the evidence of record, the 
Board finds that secondary service connection for synovitis 
of the right knee is warranted.  It is manifest from the 
medical opinions of the veteran's treating physicians at The 
Hughston Orthopaedic Clinic that her right leg disorder is 
proximately due to, or has otherwise been aggravated by, her 
service-connected total left knee arthroplasty with revision.

In view of the foregoing, the Board concludes that the 
elements needed to establish secondary service connection for 
synovitis of the right knee are met.  Therefore, according 
reasonable doubt in favor of the veteran, service connection 
is granted.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.310 (1999).

b. Secondary Service Connection for Chronic Low Back Disorder

The veteran's claim for secondary service connection for 
chronic low back disorder, however, must be denied as not 
well grounded.  The Court has stated that the Board may only 
consider independent medical evidence to support its 
findings.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
the instant case, the veteran has not submitted any medical 
evidence, consistent with Caluza, demonstrating a nexus 
between her current low back symptomatology and her service-
connected total left knee arthroplasty with revision, to the 
exclusion of her congenital rotary scoliosis.

As noted above, evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King at 21.  Although the veteran has asserted that her 
current low back symptomatology is proximately due to or 
aggravated by her service-connected left knee disorder, she 
has presented no evidence whatsoever to show that she 
possesses the requisite medical expertise to render such an 
opinion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well grounded claim for secondary service connection for 
chronic low back disorder, as imposed by 38 U.S.C.A. § 
5107(a) (West 1991).  The claim, therefore, must be denied.  
Since the veteran has failed to present a well grounded claim 
for service connection, VA has no duty to assist her in the 
development of facts pertaining to this claim.

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to her claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete her application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with each VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make her claim well 
grounded.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).


ORDER

An increased rating for residuals of a total left knee 
arthroplasty with revision is denied.

Service connection for chronic synovitis of the right knee 
secondary to residuals of a total left knee arthroplasty with 
revision is granted.

Service connection for chronic low back disorder secondary to 
residuals of a total left knee arthroplasty with revision is 
denied as not well grounded.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

